            CASE 0:21-cv-01332-PJS-DTS Doc. 20 Filed 07/08/21 Page 1 of 2




                                                                                           Heath A. Novosad
                                                                              6363 Woodway Drive, Suite 700
                                                                                         Houston, TX 77057
                                                                                       (713) 917-0024 Office
                                                                                         (713) 917-0026 Fax
                                                                               heath.novosad@dtlawyers.com

                                                July 8, 2021

Via CM/ECF
The Honorable Patrick J. Schiltz
United States District Court
300 South Fourth Street
Minneapolis, MN 55415
schiltz_chambers@mnd.uscourts.gov

                 Re: Lindell v. US Dominion, Inc., et al., Cause No. 0:21-cv-01332-PJS-DTS

Dear Judge Shiltz:

       We represent Michael J. Lindell in the referenced lawsuit. Based on a letter filed by the
Dominion Defendants 1 (Dkt. No. 18), the Court issued an order staying this case (the “Stay
Order”) (Dkt. No. 19). The letter filed by the Dominion Defendants omitted reference to the
Smartmatic Defendants, 2 and we are writing to request clarification as to the effect of the Stay
Order with respect to service of process on the Smartmatic Defendants.

        On June 9, 2021, we sent a request to waive service to counsel representing the Smartmatic
Defendants in its defamation lawsuit against Fox News, and we received confirmation of receipt
of that email on June 10, 2021. To date, we have not received waivers of service nor any further
communication from the Smartmatic Defendants. A copy of this letter is being forwarded to
counsel for the Smartmatic Defendants with whom we have been in communication.

        Pursuant to Fed. R. Civ. P. 4(d)(1)(F), the deadline for Smartmatic USA Corp. to agree to
waive service is July 9, 2021, and the deadline for Smartmatic International Holding B.V. and
SGO Corporation Limited to waive service is August 8, 2021. We have not proceeded with formal
service while these deadlines were prospective, but we intended to initiate service immediately
upon the expiration of those deadlines.


       1
           US Dominion, Inc., Dominion Voting Systems, Inc. and Dominion Voting Systems Corporation.
       2
           Smartmatic USA Corp., Smartmatic International Holding B.V. and SGO Corporation Limited.
         CASE 0:21-cv-01332-PJS-DTS Doc. 20 Filed 07/08/21 Page 2 of 2




July 8, 2021
Page 2



         Understanding that the Smartmatic Defendants’ responsive pleading to our Complaint
(Dkt. No. 1) will be stayed pursuant to the Stay Order, we ask permission to file the waivers of
service if the Smartmatic Defendants timely return them. In the alternative, if the Smartmatic
Defendants do not agree to waive service by the proscribed deadlines, we ask permission to
institute formal service of process, which may take some time as two of the Smartmatic
Defendants are foreign companies which will require service through the Hague Convention, and
to file the returns of service once we receive them.

                                            Very truly yours,

                                            Daniels & Tredennick PLLC




                                            Heath A. Novosad

cc:    All Counel of Record
       via CM/ECF

       J. Erik Connolly
       Nicole Wrigley
       Benesch Friedlaner Coplan & Aronoff LLP
       Counsel for the Smartmatic Defendants
       via email: econnolly@beneschlaw.com, nwrigley@benechlaw.com
